PER CURIAM
Defendant was convicted, based on a guilty plea, of unlawful possession of methamphetamine. ORS 475.894. The trial court sentenced defendant to 18 months’ formal probation and, as a condition of probation, ordered the forfeiture of defendant’s cell phone, which was seized during the investigation of the crime. On appeal, defendant contends — and the state concedes — that the court lacked authority to order forfeiture as a condition of probation. We agree and accept the state’s concession. See ORS 161.045(4) (“No conviction of a person for an offense works a forfeiture of the property of the person, except in cases where a forfeiture is expressly provided by law.”); State v. Olson, 246 Or App 785, 786, 268 P3d 679 (2011), rev den, 352 Or 265 (2012) (finding no statute authorizing forfeiture as a condition of probation). Accordingly, we remand for resentencing and otherwise affirm.
Remanded for resentencing; otherwise affirmed.